Citation Nr: 1532947	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  04-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a sinus condition, to include as secondary to service-connected disabilities. 

2. Entitlement to service connection for depression, to include as secondary to service-connected disabilities. 

3. Entitlement to service connection for a left eye disability, as a residual of an in-service head injury.

4.  Entitlement to service connection for widespread arthritis.

5.  Entitlement to a compensable evaluation for laceration of the left forehead.

6.  Entitlement to an increased rating for migraine headaches, currently rated as 50 percent disabling.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).    

8.  Whether a debt in the amount of $1,564.00 based on a dependent's school attendance is valid.

9.  Entitlement to service connection for chronic fatigue.

10.  Entitlement to service connection for comorbid reflux.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for restless leg syndrome.

13.  Entitlement to service connection for left shoulder disability.

14.  Entitlement to an increased rating for service connected varicose veins of the right leg.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004, October 2007, December 2007, and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), which denied the benefits sought on appeal.

In April 2008, the Veteran had a hearing before the undersigned for the first three issues listed on the title page.  A hearing transcript is of record.

In July 2008, the Board denied the Veteran's petition to reopen a previously denied claim for hearing loss.  It remanded the issues of service connection for a sinus disorder and depression, an increased rating for laceration of the left forehead, and a TDIU.  

In January 2008, the Veteran appointed Richard Rhea, Attorney as his representative.  In February 2012, the representation was revoked.  In October 2014, the Veteran reported that he did not have a representative.  In April 2015, he appointed The American Legion as his representative.  

In August 2014, the Veteran had a Board hearing before a different Veterans Law Judge at his local RO.  It concerned the additionally appealed issues that were not on appeal at the time of the April 2008 hearing.  The August 2014 hearing transcript is not available.  The Veteran was informed about the unavailable hearing transcript and was provided an opportunity to have another hearing.  In October 2014, he reported that he did not desire another hearing.  38 C.F.R. § 20.717.

Since the August 2014 hearing transcript is not available, the August 2014 hearing is treated as if it did not occur.  The undersigned must adjudicate the claim based upon the original docket in a single decision.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011); 38 C.F.R. § 20.717 (2014); see also Chairman's Memorandum 01-11-10. 

In September 2014, the RO issued a decision denying service connection for chronic fatigue, comorbid reflux, sleep apnea, restless legs syndrome, and left shoulder disability and increased rating for varicose veins.  The Veteran filed a timely notice of disagreement, and these issues are addressed in the Remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

In November and December 2014, the Veteran raised the issues of service connection for depression and posttraumatic stress disorder (PTSD).  The claimed depression is pending appellate adjudication, which will subsume the claim and no action is needed.  However, PTSD is construed as a separate claim from depression, and it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The paper claims folder has been converted in its entirety into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran does not have a sinus disorder attributable to active service, including an April 1979 head injury, or otherwise related to or aggravated by any service-connected disability.

2.  The Veteran does not have depression related to service or otherwise related to or aggravated by any service-connected disability.

3.  The most probative evidence indicates that the Veteran developed widespread pain, claimed as widespread arthritis, following a post-service low back injury.

4.  The Veteran has a painful, superficial scar located on the left forehead as a residual from the service-connected forehead laceration.

5. The Veteran has the maximum schedular rating for headaches.

6.  The Veteran does not have headache symptoms that are not contemplated by the schedular rating criteria.

7.  A debt in the amount of $1564.00 was attributed to a report that the claimed dependent withdrew from school in March 2006.  

8.  In April 2009, the Veteran submitted a school transcript indicating that the claimed dependent withdrew from school sometime in the Spring 2007 semester.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  The criteria for service connection for depression are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for widespread arthritis are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for a 10 percent rating for service-connected scar of the left forehead are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7805 (2007 and 2014).

5.  The criteria for an increased rating for headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

6.  The Veteran's symptoms attributable to headaches or in combination with additional service connected disability do not warrant an extraschedular rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2014).  

7.  The debt of VA disability compensation benefits in the amount of $1564.00 is invalid.  38 U.S.C.A. §§ 1135, 5112 (West 2014); 38 C.F.R. §§ 3.57, 3.204, 3.213, 3.500 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in July 2004, March 2006, and February 2008 letters sent to the Veteran.  For increased rating claims, VA is no longer required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had ample opportunity to submit evidence and arguments in support of his claims in light of these notices before subsequent readjudications by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, private medical records, Social Security Administration (SSA) records, and statements from the Veteran.  The Board notes that the March 2009 VA examiner referred to prior VA psychiatric treatment records from 2005 that are not of record.  She related a summary of these medical records in connection with the Veteran's reports about the effectiveness of such treatment.  Notably, these reports do not suggest any new symptoms or significant change in the Veteran's mental health.  The record otherwise indicates that they are redundant of currently available information indicating that the Veteran had depression secondary to chronic pain.  A remand to obtain these VA treatment records would not raise reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).

The Veteran was afforded a March 2009 VA examination for sinus claim.   He was afforded March 2009 and June 2012 VA psychiatric examinations.  The Board notes that the June 2012 VA examiner completed a standard medical opinion that did not explicitly reference aggravation.  38 C.F.R. § 3.310(b).  However, she provided a detailed explanation in support of her opinion that acknowledged the possibility that medical conditions may aggravate mood disorders.  Overall, her reports are sufficient for the Board to address the aggravation component of the depression claim.  

The Veteran had July 2008, March 2009, and May 2012 VA examinations for his increased rating claims.  He does not assert that the residual scar from his forehead laceration or headaches have materially increased in severity.  The VA examination reports are adequate for adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the March 2009 VA examiner exclusively considered the Veteran's assertion that his head injury caused his sinus condition.  As an alternative, the Veteran also reports a continuity of symptomatology for sinus symptoms.  As discussed in detail below, the Board does not find his reports credible.  Further assistance in obtaining another medical opinion for this theory of entitlement would not raise any reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Veteran was not afforded a VA examination for his claimed widespread arthritis.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

In this instance, the Veteran asserts that widespread arthritis is related to varicose veins.  The issue is a complex medical question for which he is not competent to report on and any such reports have no probative value.  Waters, supra.  There is no competent medical evidence that support this assertion.  A VA examination is not necessary for this claim; even under the low standard for purposes of triggering VA's duty to provide an examination.  McLendon, supra.; Locklear, supra.; Waters, supra.; 38 C.F.R. § 3.159(d).    

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the April 2008 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based in part upon his hearing testimony, VA examinations were ordered to further assist the Veteran in substantiating his claims.  The duties imposed by Bryant were thereby met.

The record reflects substantial compliance with the July 2008 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained updated VA outpatient records, provided appropriate VA examinations, and readjudicated the claims, most recently in September 2013.  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Service connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes psychosis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  As detailed below, however, psychosis has not been demonstrated and the presumption is not applicable.  Id.

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

The regulation providing for service connection on an aggravation basis was amended effective October 10, 2006 to prohibit VA from conceding aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  See 71 Fed. Reg. 52744 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b) ).  However, service connection is not being awarded on the basis of aggravation and further discussion of the amendment is not necessary.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions.  Jandreau, supra.; see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Sinus disorder

Service treatment records (STRs) from January 1979 show that the Veteran had a productive cough, chest pain, and congestion for the past week.  He was assessed as having an upper respiratory infection.  April and May 1979 STRs include treatment for a forehead laceration from an assault.  On his May 1981 Report of Medical History for separation, the Veteran denied having ear, nose, and throat (ENT) trouble,  chronic or frequent colds, and hay fever.  Contemporaneous clinical evaluations showed the Veteran's nose and sinuses to be normal.  Essentially the same findings were recorded in the January 1988 Report of Medical History and physical evaluation.  

January 2001 VA primary care records reflect that the Veteran had a week long history of sinus symptoms.  He described having a history of seasonal flare-ups.  Clinical examination was notable for sinus drainage and rhinorrhea.  The examiner diagnosed upper respiratory infection and provided medication, including nasal spray.  

December 2002 VA primary care records reflect that the Veteran continued to have occasional sinus problems.  Recent CT head scan was normal.  The Veteran was referred to the ENT clinic for tinnitus.  

January 2003 VA ENT clinic records show that the Veteran was referred by his primary care provider for dizziness and tinnitus symptoms.  Clinical examination of the nose showed mild mucosal edema.  Oral cavity and oropharynx were normal appearing.  The examiner noted the normal findings from the December 2002 brain MRI study.  A pertinent diagnosis was not given.  

February 2003 private medical records reflect that the Veteran sought medical attention for severe headaches and nasal drainage with blood occurring over the past two days.  He was given nasal spray.

May 2005 VA ENT clinic records reflect that the Veteran reported continuing allergies.  He was on medication.  He believed the medication was helpful, but continued to have occasional postnasal drip.  Clinical examination showed clear tympanic membranes and no lesions in either nasal cavity.  Inferior turbinates were somewhat enlarged.  Purulence or polyps were not observed.  Oral cavity and oropharynx did not have any lesions.  The examiner assessed allergic rhinitis.  He commented that it was much improved.  He added Mucinex to alleviate postnasal dripping.  

At the April 2008 hearing, the Veteran reported that he began experiencing sinus problems right after his head injury.  He reported it in service, but the clinicians limited their treatment to headaches.  
  
In March 2009, the Veteran was afforded a VA sinus examination with review of the claims folder.  He reported developing sinus symptoms in service right after his head injury.  He described it as nasal congestion and runny nose.  He had sporadic care for it.  His symptoms increased in the spring and summer months.  He had a few ENT consultations where he received nasal spray.  He denied ever having antibiotic treatment.  The pattern of symptoms had been relatively stable.  The examiner noted symptoms of sinusitis, nasal congestion, itchy nose, watery eyes, headaches and sneezing.  He had occasional difficulty breathing, but did not have speech impairment.  Clinical evaluation did not show evidence of sinus disease or nasal obstruction.  Signs for the following: nasal polyps, septal deviation, signs of bacterial rhinitis, nasal tissue loss, nasal scarring, nasal deformity, or granulomatous infection were not found.  Larynx appearance was normal.  

The examiner diagnosed intermittent allergic rhinitis and very occasional sinusitis.  He expressed a negative medical opinion on a relationship to service and provided multiple reasons for doing so.  He explained that the initial injury was a soft tissue injury.  Head imaging taken as part of migraine treatment did not reveal any sinus issues.  The examiner indicated that changes in the sinus architecture would be needed to indicate a nexus to the head injury and this was not the case.  He also characterized the sinus symptoms as allergic in etiology and noted that they were not documented in medical records prior to 2000.  He also noted the absence of treatment in service and commented that it is very common to have adult onset allergies leading to allergic rhinitis and sinusitis.  

More recent VA treatment records reflect occasional treatment for seasonal allergies.  See December 2013 VA treatment records.  

The Veteran contends service connection is warranted for a sinus condition.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Sinus symptoms are readily observable and the Veteran is competent to report on them.  The issue is his credibility in asserting a continuity of symptomatology beginning in service for his current sinus condition.  It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

On May 1981 and January 1988 Reports of Medical History, the Veteran explicitly denied having any sinus type symptoms.  Corresponding physical evaluations were negative for any sinus illness or disease.  These reports weigh heavily against any assertion that the Veteran had chronic sinus condition beginning in service.  Caluza, supra.  In his June 1992 compensation claim, the Veteran identified several disabilities he believed were related to service.  The reasonable inferences from this report are either that Veteran did not have significant sinus symptoms at that time or had them, but did not believe they were related to military service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  The Veteran began receiving medical treatment for his sinus condition around 2001 and filed the current claim in January 2004.  At the April 2008 hearing, he stated that in service, he had reported sinus symptoms to treating clinicians, but that they failed to address them and instead focused on his headaches.  

The Board does not find the Veteran credible in his reports.  Since filing his claim, he has recalled that his sinus symptoms began in service.  His April 2008 narrative that in-service clinicians failed to record his reported sinus symptoms is implausible.  Caluza, supra.  Review of his STRs reflects that he periodically had medical care for several contemporaneous illness or medical problems.  They generally indicate that he was able to seek medical care and relate symptoms to treating clinicians in service when he felt the need to do so.  Buczynski, supra.  When compared to his May 1981 and January 1988 statements, his current reports of in-service sinus symptoms imply an erroneous recollection.  Moreover, the general temporal sequence of his reports suggests that he is not credibly reporting what happened when because of his interest in his compensation claim.  Caluza, supra.; Id.; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The competent medical evidence is limited the March 2009 VA sinus examination.  The Board finds the negative assessment given by the March 2009 VA examiner persuasive.  He examined the Veteran, reviewed the claims folder, and provided a negative opinion with a detailed explanation.  The rationale is plausible and uncontroverted by any other medical opinion.  The examiner provided multiple reasons for finding that the current sinus disorder is not etiologically related to the in-service head injury.  The Board considers it persuasive evidence weighing against a nexus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

For the foregoing reasons, the Board finds that the claim of service connection for a sinus disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

(ii) Depression

STRs do not reflect that the Veteran had psychiatric symptoms or any psychiatric treatment.  On his May 1981 Report of Medical History for separation, the Veteran denied having frequent trouble sleeping, depression or excessive worry, or nervous trouble.  Contemporaneous clinical evaluations showed normal psychiatric findings.  Essentially the same findings were recorded in the January 1988 Report of Medical History and physical evaluation.  

In July 1992, the Veteran had a VA brain evaluation.  As relevant, he denied any history of psychiatric illness.  

Private medical records from July, August and September 1997 reflect that the Veteran sought medical attention for persistent low back pain.  He had run out of treatment options for his low back disability.  His physician indicated that he may have underlying depression.  He was referred for a pain management consultation.  

September 1997 private pain management consultation shows that the Veteran was evaluated for psychiatric components to his reported widespread pain affecting his back, buttocks, legs, neck, shoulders, and arms.  The examiner commented that his back appeared to be the biggest cause of pain.  The Veteran related a history of low back and lower extremity pain beginning with a post service occupational injury around 1987 or so.  He also reported another significant low back injury in 1996.  He was currently not working due to his employer's inability to provide light duty work.  The examiner detailed the clinical back treatment history.  The Veteran reported having moodiness, irritability, and depression associated with physical pain.  He acknowledged consuming alcohol and marijuana for pain relief.  He denied crying spells, suicidal ideations, or other history of psychiatric treatment.  Pertinent clinical evaluation showed the Veteran to be fully oriented and free of psychosis.  The examiner commented that the Veteran was somatically focused.  The Veteran's affect was fair, but depressed.  He appeared to be in mild pain.  Quantitative psychiatric testing was performed and suggested depression.  The examiner assessed persistent back, bilateral leg, neck and upper extremity pain, somatoform pain disorder, and mild depression.  He commented that there were a variety of non-physical factors contributing the Veteran's experience of pain.  He recommended inpatient treatment to address the non-physical factors and indicated that the Veteran could eventually return to work.  

December 2006 SSA evaluation reflects that the Veteran had a history of depression.  He denied any inpatient treatment.  He reported having outpatient treatment around 1998 or so.  He remembered having medication, but could not recall the name.  He had not worked since 1996.  The examiner noted that the Veteran's comment about alcohol and marijuana use suggested significant problems.  Mental status examination (MSE) showed the Veteran to present with an appropriate appearance.  The examiner had difficulty understanding the Veteran due to his low speech.  However, slurring or word blockage was not observed.  Attention, concentration, memory and thought processes were normal.  He had a low mood and blunted affect.  He reported sleep problems.  He was fully functional in activities of daily living.  He denied any recreational activities.  The examiner diagnosed pain disorder associated with both psychological factors and a general medical condition.  A global assessment of function (GAF) of 70 for mild symptoms was listed.  The examiner concluded that any decisions regarding SSA disability benefits should hinge on physical, rather than emotional symptoms.  

At the April 2008 hearing, the Veteran reported that he had depression beginning in service and secondary to his physical disabilities.  He denied having any treatment in service.  However, he had trouble maintaining employment after service due to service connected varicose veins and arthritis.  He had not worked in several years and indicated he was unable to do so due to persistent low back pain.    

In March 2009, the Veteran had a VA psychiatric evaluation with review of the claims folder.  Prior to service, he described himself as a loner and frequently fighting with others.  He was a fair student.  He described having borderline alcohol abuse prior to service.  He denied any significant legal difficulties.  He was currently married, but distant towards his extended family.  He denied any recreational activities.  He acknowledged frequent alcohol and marijuana use.  He was currently taking an anti-depressant prescribed by his neurologist.  He had brief periods of individual and group therapy.  Clinical examination showed the Veteran to have an appropriate appearance.  He exhibited lethargic psychomotor activity.  Speech was unremarkable.  His attitude was cooperative, attentive, and apathetic.  He had a blunted affect and dysphoric mood.  He was fully oriented.  Thought process showed a paucity of ideas and he indicated a distrustful thought process.  The examiner assessed judgment as impaired.  He had vague suicidal ideations, but denied any intent or plan.  Memory was grossly normal.  The examiner diagnosed dysthymia, and chronic alcohol and cannabis abuse.  She listed a GAF of 60.  She expressed an equivocal opinion.  She believed that chronic pain from service connected disabilities and prolonged substance abuse were equally related to depression.  

In April 2012, the Veteran reported that he had depression secondary to service-connected migraines and varicose veins.  

VA furnished another psychiatric examination in June 2012.  The examiner diagnosed dysthymic disorder, alcohol abuse, and marijuana abuse.  A GAF of 60 was listed.  She commented that the alcohol and marijuana abuse likely exacerbated the mood disturbance.  She referred to the March 2009 VA examination and recited relevant portions of the March 2009 reports about the Veteran's history.  She noted that recent clinical screenings were negative for illegal drugs.  Currently, the Veteran continued to have widespread pain in his joint and from frequent migraines.  He was treated with several medications.  He endorsed experiencing the following symptoms: anxiety, sleep impairment, mild memory loss, and disturbances of motivation and mood.  He had constant depression and anxiety, which he related to physical pain and his inability to work.   Pain interfered with his sleep.  He had concentration/ memory problems.  His energy was low.  He was unable to drive long distances and preferred to avoid crowds.  MSE showed him to be fully oriented with an adequate appearance.  He displayed clear and coherent speech and a cooperative attitude.  His affect was constricted.  He believed he needed pain medications.  He had diminished attention due to frequently adjusting his chair and periodically closing his eyes.  Thought process and content were unremarkable.  He did not evince signs of psychosis.  He reported irritability.   

The June 2012 VA examiner opined that the current dysthymic disorder was not related to any service-connected disability.  She explained that the Veteran had a variety of problems that caused chronic pain, but it appeared that his non-service connected low back disability was a significant source for it.  She conceded that while medical conditions can aggravate/ exacerbate mood disorders, the Veteran had a significant substance abuse history that could similarly affect mood disorders.  She believed his mood disorder was related to variety of factors and the evidence does not indicate it is related to headaches.  

In July 2012, the Veteran reported that he had chronic migraine headaches, back pain, and leg pain.  His medication prevented him from driving.  He had a depressed mood over his inability to function on a daily basis due to chronic pain.  He reported having substance abuse problems with alcohol and marijuana.  He used these drugs to cope with pain.  

May 2013 VA primary care records reflect that the Veteran had chronic headaches and low back pain.  The clinician recommended increased Lortab for back pain.  

The Veteran contends that service connection is warranted.  The Board finds that the preponderance of the evidence weighs against the claim and it must be denied, as explained below.  

As an initial matter, the Veteran's substance abuse difficulties cannot be considered disabilities for service connection purposes in this particular case.  See 38 U.S.C.A. § 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31, 263 (February 10, 1998).  The medical evidence does not show that substance abuse is clearly related to any service-connected disability to qualify for a limited exception to this general rule.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Some of the Veteran's reports suggest a continuity of symptomatology beginning in service.  He is competent to report his psychiatric symptoms and their history.  Jandreau, 492 F.3d at 1377 n.4.  However, to the extent he asserts a continuity of symptomatology beginning in service, the Board does not find him credible since his reports conflict the additional evidence.  Caluza, 7 Vet. App. 498, 510-511.  STRs do not show any psychiatric complaints or treatment.  He does not contend he had any psychiatric treatment in service.  They show that he denied having depressive or anxiety symptoms in May 1981 and January 1988.   Private medical records suggest that he initially had depressive symptoms around 1997 and that they were secondary to his low back disability and inability to work.  (September 1997 private pain management evaluation).  A continuity of symptomatology for depression beginning in service is not demonstrated.  

The Veteran asserts that his depression is secondary to service-connected disabilities.  His reports have been considered.  However, the issue of whether post service depression was caused by or aggravated by service-connected disabilities is a complex medical question.  The Veteran has a complicated medical history with various non-service disabilities or medical conditions also attributable to depression.  He is not shown to be a medical professional and is not competent to express an opinion on a secondary relationship in this particular case.  See Woehlaert, 21 Vet. App. 456; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, his reports of a secondary nexus are not competent evidence and have no probative value.  Id.; see Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The competent medical evidence of a nexus is limited to March 2009 and June 2012 VA examiners' medical opinions.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The March 2009 VA examiner's medical opinion is unclear.  She initially declined to provide a non-speculative medical opinion.  However, the comments at the end of her medical opinion suggest that substance abuse disorders and chronic pain due to service-connected disabilities equally cause depression.  She does not account for the significant, non-service-connected low back disability as initially prompting his depressive symptoms.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (value of a medical opinion is dictated by its rationale).  The Board does not find the March 2009 VA medical opinion probative to show a nexus.  Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Board may prefer one medical opinion over another).

The June 2012 VA examiner expressed a negative medical opinion.  She examined the Veteran, reviewed the claims folder, and provided a detailed explanation.  The rationale is plausible and consistent with the Veteran's medical history.  The examiner provided multiple reasons for finding that the Veteran's current mood disorder is not caused or aggravated by service-connected disabilities.  The Board considers the June 2012 medical opinion persuasive evidence weighing against a nexus for depression.  Nieves-Rodriguez, 22 Vet. App. 295; Id.

In summary, the most probative evidence weighs against a nexus and the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

(iii) Widespread arthritis

STRs do not reflect that the Veteran had arthritis or similar arthralgias affecting his joints.  May 1980 STRs show that the Veteran was treated for a pulled muscle in his right leg.  Clinical evaluation also included an assessment of varicose veins.  On his May 1981 Report of Medical History for separation, the Veteran denied having arthritis, rheumatism, or bursitis.  He reported having leg cramps with exercise and a "pulling sensation" in his right shoulder.  He described himself in "good health" and the contemporaneous physical examination supported his reports.  

Private medical records from November 1996 indicate that the Veteran had a significant low back injury at work.  

Private medical records from April 1997 reflect that the Veteran experienced widespread pain.  The examiner believed that a variety of non-physical factors influenced the Veteran's experience of pain.  He noted that the Veteran had an initial back injury around 1986.  He was hopeful an inpatient course of pain management could improve the Veteran's function and he could return to work. 

VA primary care records from October 2009 indicate that the Veteran had a 3 to 5 year history of left shoulder pain. 

November 2013 VA X-ray report showed that the Veteran had mild and moderate degenerative changes in his left hand.  

In March 2014, the Veteran reported that he had "arthritis in which I become stiff and can't move at times."  It affected many joints.  

July 2014 VA X-ray reported showed that the Veteran had mild to moderate degenerative changes in his left shoulder.  He had mild degenerative changes in his right hip.  

In August 2014, the Veteran reported that his arthritis was incurred in service with his service-connected varicose veins.  He believed his arthritis pain started at the same time of varicose veins, but did not realize that it was arthritis.  

Upon review, the record suggests that the Veteran's complaints of widespread (joint pain) arthritis are caused by his post service injuries.  (See private medical records from November 1996, September 1997, October 2000.)  The evidence suggesting that it is related to service or service-connected varicose veins is limited to the Veteran's self-reports.  The Board considers the nexus issue between widespread arthritis and varicose veins to be a complex medical question.  The Veteran is not competent to report on a nexus for this issue, and his reports have no probative value.  Jandreau, supra. 

A longitudinal review of the competent medical evidence suggests that the Veteran's complaints of widespread (joint pain) arthritis manifested after service.   (See private medical records from November 1996, September 1997, October 2000.)  STRs confirm that the Veteran had varicose veins in service.  They do not suggest that he had widespread joint pain and imply that he was generally healthy at separation.  The complaints about widespread pain began around the time of the 1996 low back injury.  Id.  The Veteran's current assertions that his widespread arthritis began in service are not believable in light the temporal sequence documented above.  Caluza, supra.  The Board considers the medical records to be highly probative evidence weighing against any assertion of a nexus to service for widespread arthritis or service-connected varicose veins.   

In summary, the most probative evidence weighs against a nexus and the claim for widespread arthritis must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Increased rating for left forehead scar

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently in receipt of a noncompensable rating for a left forehead laceration scar.  The disability is rated pursuant to Diagnostic Code (DC) 7805 for scars, other (including linear scars). 38 C.F.R. § 4.118, DC 7805.  During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  The 2008 amendments are effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.  See VAOPGCPREC 7-03 (2003).  The current claim dates to January 2004.  The Veteran has not specifically requested evaluation under the new criteria and it will not be considered further.  

The 38 C.F.R. § 4.118 (2007) or "old" rating criteria provided criteria under DC 7800 for rating scars of the head, face or neck.  It contemplates head, neck, or face scars causing disfigurement, which is not shown this case.  Further consideration of DC 7800 is not warranted.  

The old DC 7801 and DC 7802 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118, DC 7801 (2007).  As the scar is located on the forehead, these DCs are inapplicable.  

The old DC 7803 provided a 10 percent rating for superficial, unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803 (2007). 

The old DC 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118 (2007). 

DC 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2007).

At the April 2008 hearing, the Veteran reported on the symptoms of his service-connected scar.  He characterized it as "distracting."  He stated he could feel it, indicating it was tender.  He denied that it had any impact on his daily function.  Upon further query, he affirmed that it was painful.    

In July 2008, the Veteran was afforded a VA scar examination.  The examiner noted the in-service head injury.  The Veteran reported that the scar was slightly tender and a "little bit" numb.  He did not report any additional symptoms.  He denied any treatment.  The examiner commented that the scar does not break down or flake.  Clinical evaluation showed that the Veteran had a scar at the top of his forehead on the left side, coursing into and hidden by hair growth.  She measured the scar as 3.5 cm length by 1.5 millimeter (mm) width.  She reported that it was not discolored, depressed, adherent to underlying tissue, or unstable.  She commented that it was only identifiable upon careful search and that the texture of the skin was almost normal.  She further described the scar as superficial and affirmed that there was no inflammation, edema, or keloid formation.  It was not disfiguring, productive of motion loss or skin inflexibility.  She diagnosed scar as described above to the left upper forehead. 

In March 2009, the Veteran had a VA scar examination with review of the claims folder.  The examiner recited the in-service head injury history.  He described the residual scar as a simple, clean laceration above the left eyebrow.  The laceration healed well without complication.  Clinical evaluation showed the Veteran to have a scar above the left eyebrow.  It was a faint vertical scar measuring 4.5 cm by 0.2 cm.  It was not discolored, depressed or raised, tender, or otherwise affected facial symmetry.  Clinical findings were negative for: adherence to underlying tissue, limitation of function, soft tissue damage, skin ulceration or breakdown, or any disfigurement.  The examiner diagnosed scar from laceration with residuals of pain.  

In March 2009, color photographs of his scar were obtained.  They were generally consistent with the above clinical descriptions.  

Upon review, the Board finds that a 10 percent rating for painful scar is warranted.  38 C.F.R. § 4.118, DC 7804.  The July 2008 and March 2009 clinical evaluations confirm that the service-connected scar is superficial and non-disfiguring.  The Veteran's reports do not suggest otherwise.  The scar is not productive of any functional impairment.  These findings alone limit the available applicable ratings to DC 7804.  See 38 C.F.R. § 4.118, DCs 7800, 7804, 7805 (2007).  

The "old" DC 7804 provides a 10 percent rating for a superficial, painful scar.  Id.  At the April 2008 hearing, the Veteran endorsed that the scar is painful.  Review of the July 2008 VA examination report indicates that the scar was near asymptomatic and described it as "tender" rather than painful.  However, the March 2009 VA examination indicates that it was painful.  Resolving all reasonable doubt in the Veteran's favor, the Board grants a 10 percent rating pursuant to DC 7804 for the service-connected scar.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804 (2007).    

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1).  The severity of the Veteran's service-connected scar is fully contemplated by the rating criteria.  The symptoms are limited to mild skin abnormalities and pain.  His service-connected is scar is not productive of additional symptoms that only become apparent when considering the combined effects of all service-connected disabilities.  The degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id. Thun v. Peake, 22 Vet. App. 111 (2008).  

Increased ratings for headaches

The Veteran's service connected headaches are rated as 50 percent disabling.  This is the maximum schedular rating for headaches.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.   Further discussion of the schedular criteria would serve no useful purpose as the Veteran already has the maximum rating.  The Board has considered additional ratings through extraschedular provisions and TDIU as detailed below.  38 C.F.R. §§ 3.321(b), 4.16(a).   As detailed below, the Board will deny an extraschedular rating for headaches, but award a TDIU.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds that the severity of the Veteran's service-connected headaches are fully contemplated by the rating criteria applicable, whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include frequent, severe headaches with prostrating attacks lasting two to three hours.  They are not shown to produce additional symptoms that only appear when considering the combined effects with service-connected varicose veins and forehead laceration residuals.  The evidence does not suggest typical symptoms (i.e. head pain) of an extraordinary severity, as to result in prolonged incapacitation, loss of consciousness, etc.  It does not otherwise indicate atypical symptoms (i.e. seizures, vestibular system involvement) that are not contemplated by the rating criteria.  Therefore, there is no evidence indicating that the Veteran's headaches presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b).  

Consequently, the Board finds that the available schedular evaluation under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 is adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extra-schedular consideration for service-connected headaches is not warranted. 
See id. 

The issue of TDIU is intertwined with a pending service connection claim, and the Board will defer adjudication until the pending claim is fully resolved.  


Validity of debt in the amount of $1564.00.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A debt is not valid if the claimant was legally entitled to the benefits that resulted in an overpayment.  See 38 U.S.C.A. §§ 501, 5112(b)(9), (10); 38 C.F.R. §§ 1.962; 3.500(b).  A debt is also not valid if VA is solely responsible for the overpayment.  See id.  Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

In this instance, VA determined that overpayment of $1564.00 occurred based on the Veteran's failure to properly inform VA of his dependent son's termination of school in March 2006.  The RO notified him about an overpayment in May 2007, which he timely appealed.  (See May 2007 VA letters; October 2007 RO decision).  

In April 2009, the Veteran challenged the validity of the debt by submitting his son's transcript.  The transcript shows that the son was enrolled in school during the Fall 2006 semester and withdrew sometime in the Spring 2007 semester.  

A review of the record reveals that the Veteran called VA on March 13, 2007 and reported that his son's last day of school was on March 2, 2007, which is consistent with the above-cited school transcript.  See March 13, 2007 Report of Contact.  In a subsequent April 2007 VA Form 21-8960, Certification of School Attendance or Termination, the Veteran appears to have mistakenly reported that his son withdrew from school in March 2006, rather than March 2007.  In determining that an overpayment was created, the RO cited only to the VA Form 21-8960.
The Board considers the school transcript to be indisputable evidence that the dependent withdrew from school sometime in Spring 2007, as the Veteran initially reported.  Consequently, the debt in the amount of $1564.00 is not valid.  


ORDER

Service connection for a sinus disorder is denied.

Service connection for depression is denied.

Service connection for widespread arthritis is denied.

An increased rating of 10 percent, but no more, for service connected residual forehead laceration scar is granted.

A rating in excess of 50 percent for headaches is denied.

The debt of VA disability compensation benefits in the amount of $1564.00 is invalid.  


REMAND

VA examination has not been provided for the claimed left eye disability.  He reports that his left eye does not close properly after the April 1979 head injury.  (See December 2007 Veteran statement).  The low threshold for triggering VA's duty to provide an examination is met.  A VA examination is needed as detailed below. 

The issue of TDIU is intertwined with the pending service connection claim and the Board will defer adjudication until it is fully resolved.  

The Veteran also submitted a timely notice of disagreement to the September 2014 RO decision denying service connection for chronic fatigue, comorbid reflux, sleep apnea, restless leg syndrome, and left shoulder disability and increased rating for varicose veins.  The AOJ has not issued a statement of the case in response to this timely filed notice of disagreement and must do so.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ophthalmology examination with a qualified clinician to address the claimed left eye disability.  The electronic claims folder must be made available and reviewed by the examiner. 

The examiner must conduct a complete left eye ophthalmology clinical evaluation.  Any indicated testing must be completed. 

The examiner should identify all current left eye ophthalmologic disorders.  

For each disability so diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is the result of an injury, disease or event in service.  In this regard, the examiner is directed to consider the April 1979 head injury, as well as subjective descriptions of left eye problems (i.e. difficulty closing his left eye) reported by the Veteran as beginning in service.    

The Veteran is competent to report any readily observable symptoms and recollections about information/diagnosis given to him by contemporaneous treating clinicians.    

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the Veteran's reports of previous injury) and must explain such a determination.   The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  The AOJ should review the record and ensure that a Statement of the Case has been issued regarding the issues service connection for chronic fatigue, acid reflux, sleep apnea, restless leg syndrome, and left shoulder disability and increased rating for varicose veins.  These issues should be returned to the Board for further appellate consideration only if a substantive appeal is timely filed.

4.  If after completion of the above requested items, any benefit sought for the left eye disability and/or TDIU claims currently on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


